Citation Nr: 0518961	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-04 992	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether a reduction in the veteran's non-service-connected 
pension benefits based on receipt of Social Security benefits 
was valid.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The record shows the veteran had active military service from 
January 1953 to December 1954, and from August 1956 to 
February 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The veteran was granted entitlement to a non-service-
connected pension in a decision dated in April 1995.

2.  The veteran began receiving Social Security 
Administration (SSA) benefits in February 2001.

3.  The veteran's VA non-service-connected pension was 
reduced by the amount of his SSA income, and he was notified 
of this reduction.


CONCLUSION OF LAW

Reduction in the veteran's non-service-connected pension 
benefits based on receipt of SSA benefits was valid.  38 
U.S.C.A. § 1503 (West 2002); 38 C.F.R. §§ 3.23(b), 3.271, 
3.272, 3.273(b)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran was awarded entitlement to 
a non-service-connected pension in a decision dated in April 
1995 based on his having been on active duty during a time of 
war.  An audit done in July 2002 showed that the veteran 
began receiving SSA income benefits effective in January 
2001.  The veteran was advised of the audit and that VA was 
proposing to reduce his VA non-service-connected pension 
benefit by the amount of his SSA benefit, effective March 
2001, the month following the presumed receipt of his first 
SSA benefit check.  An overpayment of $8631 resulted, the 
repayment of which was waived in a VA decision dated in 
November 2002.  

The veteran contends that VA regulations permit his SSA 
payments to be excluded in computation of his income, and 
that, as a result, VA erred by reducing his VA pension based 
on receipt of SSA benefits.  In support of his contention, 
the veteran cites 38 C.F.R. § 3.256 (2003).  

The veteran's contention is without merit.  The VA regulation 
cited by the veteran, 38 C.F.R. § 3.256, eligibility 
reporting requirements, says, in part,

(b)(3)  The Secretary shall require an eligibility 
verification report from individuals receiving 
parents' dependency and indemnity compensation 
under the following circumstances:  

. . .  (ii) If there is reason to believe that the 
beneficiary or, if the spouse's income could affect 
entitlement, his or her spouse may have received 
income other than Social Security during the 
current or previous calendar year.

38 C.F.R. § 3.256(b) (emphasis added).

This regulation is inapt in this veteran's case for two 
reasons.  First, §§ 3.250 through 3.270 of 38 C.F.R. apply 
only to programs which were in effect prior to January 1, 
1979, as is noted in the regulations immediately preceding § 
3.250.  Second, in any event, the cited sections only apply 
to reporting requirements for individuals receiving parents' 
dependency and indemnity compensation.  Id.   

On the other hand, immediately preceding § 3.271 it is 
explained that the sections that follow are applicable to the 
Improved Pension Program which became effective January 1, 
1979.  What this means to the veteran is that, since his non-
service-connected pension was awarded in 1995, it was, by 
definition, awarded under the Improved Pension Program.  In 
short, those regulations beginning with § 3.271 apply to him, 
and those regulations beginning at § 3.250 do not.  

Under the Improved Pension Program, payments of any kind from 
any source are required to be counted as income, unless 
specifically excluded under § 3.272.  38 C.F.R. § 3.271(a).  
Income derived from Social Security is not listed as one of 
the types of income to be excluded from countable income for 
the purpose of determining entitlement to improved pension.  
38 C.F.R. § 3.272.  Thus, as a matter of law, the veteran's 
SSA benefits cannot be excluded from his countable income.  
(The Board notes that §3.272 was amended in the course of the 
veteran's appeal, but this amendment dealt with payments 
other than those involved in this veteran's claim.  See 68 FR 
60852, Oct. 24, 2003.)

As a result, because of the veteran's income increase 
resulting from his SSA income, the monthly rate of his VA 
pension was recomputed by reducing his applicable maximum 
annual pension rate by the new amount of countable income.  
38 C.F.R. § 3.23(b).  This was proper under the applicable 
regulations.  It follows, then, that the RO's reduction in 
the veteran's non-service-connected pension benefits based on 
receipt of Social Security benefits was valid.  

The Board notes that the standard for assisting claimants in 
the processing of claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106- 475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Because the law, and not the evidence, is dispositive of this 
claim, application of the provisions of the VCAA would not be 
helpful to the claimant.  No further assistance or 
development in accordance with the VCAA is required in this 
case.  Mason v. Principi, 16 Vet. App. 129 (2002).




ORDER

The reduction in pension benefits was proper; the veteran's 
appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


